Citation Nr: 1621596	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-09 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1970 to include combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined by the VA for his PTSD in November 2010.  At his March 2015 Board hearing, the Veteran stated his disability has worsened since the November 2010 VA examination.  In light of the Veteran's testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2015 Board hearing, the Veteran's representative requested that the Board consider the Veteran's claim for TDIU as he had several jobs and quit several jobs due to his service-connected PTSD.  At the Veteran's November 2010 VA examination, he reported that he last worked in 1986 as a glass cutter but had to retire due to medical problems.  On remand, the AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain more information regarding the Veteran's work history and education.  Additionally, a VA examination is necessary to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2015).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Finally, at the November 2010 VA examination, VA treatment record, the Veteran stated he received disability benefits from the Social Security Administration (SSA).  The SSA records have not been associated with the claims file.  On remand, these records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.   Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his PTSD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should specifically include VA treatment records since February 2013.  Any negative response should be in writing and associated with the claims file.

3.  Request that the Veteran complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his PTSD symptoms and the impact of this condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Following examination of the Veteran, the examiner should identify all psychiatric symptoms and report on their frequency and severity.

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

